        Case 3:17-cv-02035-HZ        Document 100   Filed 08/16/19   Page 1 of 8




Michael Fuller, OSB No. 09357
OlsenDaines
michael@underdoglawyer.com
Direct 503-222-2000

Robert S. Sola, OSB No. 844541
Robert S. Sola, P.C.
rssola@msn.com
Telephone 503-295-6880

Kelly D. Jones, OSB No. 074217
The Law Office of Kelly D. Jones
kellydonovanjones@gmail.com
Direct 503-847-4329

Jeffrey B. Sand, admitted pro hac vice
Weiner & Sand LLC
js@atlantaemployeelawyer.com
Telephone: 404-205-5029

Attorneys for Plaintiff Matthew Sponer




                           UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


MATTHEW SPONER,                               Case No. 3:17-cv-02035-HZ

         Plaintiff,                           PLAINTIFF’S RESPONSE TO WELLS
                                              FARGO’S MOTION TO SUPPLEMENT
   v.                                         EXHIBITS

EQUIFAX INFORMATION SERVICES,
LLC and WELLS FARGO BANK N.A.,

                      Defendants.




PAGE 1 – PLAINTIFF’S RESPONSE TO WELLS FARGO’S MOTION TO SUPPLEMENT
EXHIBITS
           Case 3:17-cv-02035-HZ       Document 100        Filed 08/16/19     Page 2 of 8




       Due to “an apparent oversight”1 Wells Fargo withheld relevant procedures throughout the

course of discovery in this case. (Dkt. 96 at 3). These previously unproduced documents include

“Procedures for Processing an Indirect Fraud Dispute ACDVs”, “ACDVs – Accounts Easily

Identified As Fraud Accounts”, and “ACDVs – Accounts Not Easily Identified As Fraud.” (Id.)

These procedures also appear to reference other new documents that Wells Fargo did not produce

during discovery and still has not produced, including a “Handle Fraud Disputes” process map and

a “Retail Auto Policy Manual.” (Dkt 97-1).

       The Court’s Trial Management Order states in bold text:

No exhibits or testimony will be received into evidence at trial, nor will any amended
pleadings or supplemental jury instructions be accepted unless presented in accordance with
this order. Late submissions will not be accepted absent a strong showing of good cause
balanced against any prejudice to the opposing party.

Dkt. 53.

       Now, less than two weeks before trial, Wells Fargo seeks to introduce these procedures as

exhibits at trial. In doing so, Wells Fargo concedes that it violated its discovery obligations under

Fed. R. Civ. P. (Rule) 26 and 34, but asks the Court to overlook its misconduct because its

corporate representative supposedly testified about “the content” of these policies at Wells Fargo’s

Rule 30(b)(6) deposition. This is demonstrably false. Wells Fargo’s corporate representative never

testified about these policies. To the contrary, she denied the existence of any relevant policies or

procedures beyond those Wells Fargo had already produced. Even if its corporate representative

had testified about the “content” of these undisclosed procedures— which she did not—these




1
  Wells Fargo does not explain why it failed to timely produce or disclose the existence of the
responsive policy and procedure documents subject to its motion. Rather than offer a declaration
from a witness with personal knowledge of the time and place that the documents were discovered
and became known to its legal department, Wells Fargo instead offers a declaration from local
counsel who seemingly has only second-hand knowledge of the factual details.
PAGE 2 – PLAINTIFF’S RESPONSE TO WELLS FARGO’S MOTION TO SUPPLEMENT
EXHIBITS
         Case 3:17-cv-02035-HZ          Document 100       Filed 08/16/19      Page 3 of 8




documents must still be excluded from trial because they were not timely produced. Otherwise,

Wells Fargo would be rewarded for concealing its procedures and the very serious violations of its

obligations under Rules 26 and 34.

       Aside from the clear directive and warning in the court’s Trial Management Order, the law

under these circumstances is also very clear. In accordance with Rule 37, Wells Fargo cannot

introduce or reference these untimely produced documents at trial. Rule 37(c)(1) requires that “if

a party fails to provide information or identify witnesses as required by Rule 26(a) or (e), the party

is not allowed to use that information or witness to supply evidence … at a trial, unless the failure

was substantially justified or is harmless.” As the Ninth Circuit observed, “Rule 37(c)(1) gives

teeth to these requirements [The Rule 26 disclosure obligations] by forbidding the use at trial of

any information required to be disclosed by Rule 26(a) that is not properly disclosed.” Yeti by

Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). This remedy is “self-

executing” and “automatic.” Id. (citing Fed. R. Civ. P. 37 Advisory Committee’s Note (1993)).

Exclusion of evidence is an appropriate remedy for failing to fulfill disclosure requirements, even

in the absence of a showing of bad faith or willfulness, and even when the exclusion will preclude

a litigant’s entire cause of action or defense. Id. (citing Ortiz-Lopez v. Sociedad Espanola de Auilio

Mutuo Y Beneficiencia de Puerto Rico, 248 F.3d 29, 35 (1st Cir. 2001)).

       Wells Fargo’s untimely disclosure of these documents is not “substantially justified.”

Wells Fargo did not disclose these procedures in its Rule 26(a) Disclosures. In fact, Wells Fargo

disclosed no procedures at all in its Rule 26(a) Disclosures, nor did it supplement its disclosures

as required by Rule 26(e).2 Declaration of Kelly D. Jones (Jones Decl.) ¶ 2, Exhibit 1. Despite not



2
  Well Fargo listed four categories of documents in its Initial Disclosures – none of them include
any policies or procedures. See Fed. R. Civ. P. 26(a)(1)(E) (“A party is not excused from making
its disclosures because it has not fully investigated the case.”).
PAGE 3 – PLAINTIFF’S RESPONSE TO WELLS FARGO’S MOTION TO SUPPLEMENT
EXHIBITS
         Case 3:17-cv-02035-HZ         Document 100       Filed 08/16/19      Page 4 of 8




disclosing any procedures in its Rule 26(a) Disclosures, Wells Fargo produced several procedure

documents during discovery. During Wells Fargo’s Rule 30(b)(6) deposition, its representative

unambiguously confirmed that the produced procedure documents were all of the relevant

procedures to this case:

       Q.      If you would look at Exhibit 12. And these are Bates numbered WF 370 to
               404.
               …

               [discussion of each of the procedures produced]
               ….

       Q.      Are these pages that you produced, are these all the policies and procedures
               that Wells Fargo has on handling consumer disputes?

       Mr. Fransen: Object to Form.

       A.      At that time, or in general?

       Q.      At the time, yeah.

       Mr. Fransen: Same objection.

       A.      I would assume, at that time, there were other disputes that were not relevant
               to the case -- or other procedures that were not relevant to the case.

       Q.      How did you determine which ones to produce, as far as relevancy?

       Mr. Fransen: Object to form.

       A.      Well, resolving a credit bureau dispute is the main procedure for resolving
               credit bureau disputes.

       Q.      Maybe my question wasn’t clear. Are there other policies and procedures
               that relate to credit bureau disputes than these?

       A.      I believe that there could be other procedures that are related to credit
               bureau disputes, yes, but were not relevant to this case. They did not –
               they don’t have anything to do with identity theft procedures.

Jones Decl., Exhibit 2, Deposition of Bets Burg at 264:5-268:17 (emphasis added).




PAGE 4 – PLAINTIFF’S RESPONSE TO WELLS FARGO’S MOTION TO SUPPLEMENT
EXHIBITS
             Case 3:17-cv-02035-HZ        Document 100      Filed 08/16/19      Page 5 of 8




            Plaintiff includes multiple pages of the relevant deposition transcript of Wells Fargo’s

representative because in its motion, in an attempt to mask its serious discovery failure, Wells

Fargo attempts to mischaracterize its representative’s unambiguous testimony to make it appear as

though she was referring to some other procedures earlier in her testimony. This is not the case.

At its deposition, Wells Fargo confirmed it had already produced all of its relevant procedures.

            Discovery closed on February 28, 2019. (Dkt. 23). Wells Fargo failed to disclose these

additional documents until August 7, 2019—just three weeks before trial. There is no plausible

justification for this untimely disclosure. The explanation Wells Fargo offers for failing to produce

these documents is that it was “an apparent oversight” in locating these documents (Dkt. 96 at 3).

This cryptic explanation about Wells Fargo’s disclosure failure and is unjustifiable as a matter of

law. “Inadvertent mistakes and unintentional oversights are not substantial justifications.”

Baltodano v. Wal-Mart Stores, Inc., 2:10-cv-2062-JCM-RJJ, 2011 WL 3859724 at *2 (D. Nev.

Aug. 31, 2011) (citing R&R Sails v. Insur. Co. of State of Penn., 251 F.R.D. 520, 526 (S.D. Cal.

2008). Wells Fargo offers no justification, let alone a “substantial justification,” for its failure to

disclose these documents. The Court should not permit Wells Fargo to introduce or refer to them

at trial.

            Moreover, Wells Fargo’s untimely disclosure of these procedures is far from being

harmless. Plaintiff prosecuted this entire action based on the procedures that Wells Fargo produced

during discovery. This included extensive written discovery, numerous depositions of Wells

Fargo’s employees, the retention of experts whose opinions are based on the procedures Wells

Fargo produced, and exhaustive trial preparation. Because Wells Fargo disclosed these additional

procedures after the close of discovery (and only 3 weeks before trial), it has prevented Plaintiff

from conducting any discovery on them, including questioning Wells Fargo’s Rule 30(b)(6)



PAGE 5 – PLAINTIFF’S RESPONSE TO WELLS FARGO’S MOTION TO SUPPLEMENT
EXHIBITS
           Case 3:17-cv-02035-HZ        Document 100       Filed 08/16/19     Page 6 of 8




representative and employees about them, and presenting them to Plaintiff’s experts for their

review.

          Curiously, in the declaration of Wells Fargo’s counsel Wells Fargo points the finger at

plaintiff because it did not “failed to respond” to its emails that it sent when it disclosed these

documents. Dkt. 97 ¶5. This is irrelevant and it is also not true. The emails invited contact if

plaintiff wished to discuss the matter. Plaintiff’s counsel sent an email on August 14, informing

Wells Fargo’s counsel that plaintiff was planning on supplementing his Motion in Limine Seven,

to address this issue and the untimely disclosed documents, and requested a conferral call. Jones

Decl., Exhibit 3. The conferral call took place on August 15. Jones Decl. ¶5. Shortly after the

conferral call Wells Faro filed its motion. Given the motion, plaintiff felt this issue was best

addressed in a formal response.

          Wells Fargo’s empty offer to allow Plaintiff a one hour deposition the week before trial

related to these undisclosed procedures is absurd and violates the Court’s order that discovery

closed nearly six months ago. Further complicating the problem is the fact that these newly-

disclosed documents discuss additional documents that Wells Fargo still has not produced.

Plaintiff would be substantially prejudiced if Wells Fargo is permitted to reference or introduce

these late disclosed policies and procedures, and potentially delve into additional procedures that

it did not produce during discovery. “Implicit in Rule 37(c)(1) is that the burden is on the party

facing sanction to prove harmlessness.” Yeti, 259 F.3d at 1107. Well Fargo can make no such

showing as the harm and prejudice to plaintiff resulting from Wells Fargo’s serious discovery

failure is obvious

          Under these circumstances, Wells Fargo’s attempt to use, refer to, or introduce any of the

undisclosed procedures would reward Wells Fargo for its decision to ignore its discovery



PAGE 6 – PLAINTIFF’S RESPONSE TO WELLS FARGO’S MOTION TO SUPPLEMENT
EXHIBITS
         Case 3:17-cv-02035-HZ          Document 100         Filed 08/16/19     Page 7 of 8




obligations under Rules 26(a) and 34, and for misleading Plaintiff during its Rule 30(b)(6)

deposition. It would also severely prejudice Plaintiff. For these reasons, the Court should deny

Wells Fargo’s Motion to Supplement its Exhibit List, and provide any other relief the Court may

deem proper based on Wells Fargo’s discovery violation.3




                                                        /s/ Kelly D. Jones
                                                        Kelly D. Jones, OSB No. 074217
                                                        The Law Office of Kelly D. Jones
                                                        819 SE Morrison St., Suite 255
                                                        Portland, OR 97214
                                                        kellydonovanjones@gmail.com
                                                        Telephone 503-847-4329

                                                        Jeffrey B. Sand, admitted pro hac vice
                                                        Weiner & Sand LLC
                                                        js@atlantaemployeelawyer.com
                                                        Telephone: 404-205-5029

                                                        Robert S. Sola, OSB No. 844541
                                                        Robert S. Sola, P.C.
                                                        rssola@msn.com
                                                        Telephone 503-295-6880

                                                        Of attorneys for Matthew Sponer




3
  This discovery violation is part of a pattern of misconduct by Wells Fargo on the eve of trial.
Wells Fargo has reneged on a stipulation it agreed to. It seeks to amend its answer to admit fault
despite denying liability for the entirety of this action. It seeks to introduce witnesses who it failed
to disclose during discovery. And now it admits that it withheld relevant procedures throughout
discovery and seeks to introduce them at trial. Under these circumstances, Wells Fargo’s discovery
violations and last-minute gamesmanship constitutes intentional bad faith litigation conduct and
warrants sanctions.
PAGE 7 – PLAINTIFF’S RESPONSE TO WELLS FARGO’S MOTION TO SUPPLEMENT
EXHIBITS
        Case 3:17-cv-02035-HZ         Document 100       Filed 08/16/19     Page 8 of 8




                                CERTIFICATE OF SERVICE

I certify that I caused this document to be served on the following via the Court’s ECF system:

       Timothy J. Fransen
       tfransen@cosgravelaw.com
       Robert E. Sabido
       rsabido@cosgravelaw.com
       Daniel C. Peterson
       dpeterson@cosgravelaw.com

       Attorneys for Defendant Wells Fargo Bank, N.A.

Dated: August 16, 2019

                                     /s/ Kelly D. Jones
                                     Kelly D. Jones, OSB No. 074217
                                     The Law Office of Kelly D. Jones
                                     819 SE Morrison St., Suite 255
                                     Portland, OR 97214
                                     kellydonovanjones@gmail.com
                                     Telephone 503-847-4329



                                     Of Attorneys for Plaintiff




PAGE 8 – PLAINTIFF’S RESPONSE TO WELLS FARGO’S MOTION TO SUPPLEMENT
EXHIBITS
